Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 9, and 17, the instant claims each provides “maintaining access to one or more edge servers for a CDN…”  It is unclear what constitutes “maintaining access,” such as what entity is performing the maintaining (and the other performed steps), what entity would be performing the access, or what constitutes the access.  For purposes of prosecution, it is assumed that the edge servers are provided, where the access is implied as the edge servers can process routing and caching logic.  Applicant should amend the instant claim to clarify what entity is performing the steps (based on the disclosure, it appears that a separate computer system performs the steps that are claimed, with the system maintaining its own access to the edge servers (Paragraph [0008]).  
Further, with regard to claims 1, 9, and 17, the instant claims define a set of “edge routing behaviors,” then refers to “the routing and caching behaviors,” with “any remaining routing behaviors from the set of routing behaviors” that are defined from the routing and caching behaviors being executed at one or more application servers.  It is unclear if all of the behaviors are intended to be “edge” behaviors, or if the term “edge” with the initial recitation was unintended.  As presented, it is unclear how any “edge routing and caching behaviors” would result in routing behaviors that are not for the edge.  As presented, the instant claim only presents “any remaining” behaviors are executed at the one or more applications servers, where, in the rejection presented below, there are no remaining behaviors, making this issue moot for the specific application of the below rejection.
Claims 2-8, 10-16, and 18-20, which depend from one of claims 1, 9, and 17, do not remedy this issue and are rejected for the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al., “Developing Software for Multi-Access Edge Computing,” published February 2019 (Sabella) in view of IBM Edge Computing Manager Version 4.0, as evidenced by “Overview of Edge Computing,” updated 3/17/2021, Announced February 11, 2020 (IBM Overview), as evidenced by “IBM Edge Computing Manager V4.0, formerly IBM Edge Computing, brings increased scalability, new functionality, and support for Red Hat OpenShift Container Platform 4.2” posted on 2/11/2020 and corrected on 2/28/2020.
With regard to claim 1, Sabella discloses a method for providing automated configuration of a content delivery network (CDN), comprising: 
maintaining access to one or more edge servers for a CDN, 
wherein the one or more edge servers are configured to execute edge logic (Sabella: Page 4, Paragraph 4 and Figure 3.  Edge servers are provided for a CDN, where functions of the edge are performed (“edge logic”); 
receiving code for an application in a specified application framework (Sabella: Page 9 and Page 26, Paragraph 2.  An application is received at least in phase 1, where the application is to be provide in some framework.), 
wherein the code and/or application framework comprises a set of routing and caching logic specified by the developer or implied by the combination of the application framework and the application code, the routing and caching logic comprising a plurality of routing instructions and routing behaviors (Sabella: Page 9, Paragraph 2.  The routing tables may be influenced by the application, where such influence would either be implicit or explicit in the specific implementation of the application.); 
analyzing the set of routing and caching logic to define a set of edge routing behaviors and caching behaviors for one or more routes within the application (Sabella: Page 9, Paragraph 2.  The MEC traffic rules are updated.).
Sabella fails to disclose expressly, but IBM Overview teaches: 
determining at least a subset of the routing and caching behaviors that can be processed at the one or more edge servers using the edge logic (IBM Overview: Page 3, Paragraphs 2-3.  The IBM Edge Application Manager automatically performs decisions to deploy the edge compute space without human intervention, which would include determining functions that would be performed in the compute space, including any adjustments to the routing tables of Sabella, work allocation decisions, etc.), wherein the subset of routing and caching behaviors for the routes is processed and/or executed at the one or more edge servers via the edge logic, and wherein any remaining routing behaviors from the set of routing behaviors are executed at one or more application servers (Sabella: There is no requirement that there are any remaining routing behaviors to be sent to the application servers, and without any routing behaviors from the defined set of edge routing behaviors and caching behaviors, no such behaviors need to be sent.  As a note, the “routing behaviors and caching behaviors” are initially presented as “edge routing and caching behaviors,” which would appear to imply that such are specifically for the edge, thus presenting no routing and caching behaviors for the application server.).
Accordingly, it would have been obvious to one of ordinary skill in the art to automate the configuration of Sabella, such as by using the software of IBM Overview, to simplify the management of the infrastructure, thus ensuring that deployment and management of the applications would be performed in an efficient manner.

With regard to claim 2, Sabella teaches sending the subset of the routing and caching behaviors to the edge servers and sending the application code to one or more application servers such that the edge logic handling a request or response matches the corresponding application code (Sabella: Page 8.  The local processing at the edge would mirror the back-end code for service.).

With regard to claim 3, Sabella fails to teach expressly, but Official Notice is taken that the routing and caching logic is configured to emulate edge logic within the application server when a CDN is not present or on a local server (more specifically, the use of virtual networks which emulate an actual network of different devices on a single device were well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the capability to provide a virtual network including virtual edge servers (emulated) on a single server including the application server to provide a similar environment as the physical deployment, which provides benefits in both testing and implementation.  For testing, a virtual test network would allow diagnostics on the performance of a simulated network to ensure that all of the components are operational before actual deployment of the system in a physical network.  For implementation, a virtual network provides efficient scaling of components, allowing the system to add/remove hardware resources according to the needs of the system.

With regard to claim 4, Sabella fails to teach, but IBM Overview teaches providing, for display at a client device, a developer dashboard within a user interface, wherein the developer dashboard is populated with the routes of the application, the subset of routing behaviors, and the traffic and cache metrics for each of the routes of the application (IBM Overview: Page 3, Paragraph 4.  A dashboard can be presented, where Official Notice is taken that it was well-known in the art to present information on routes, routing behaviors (e.g. routing tables), and traffic and cache metrics in a dashboard.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a dashboard including routes, routing behaviors, and traffic and cache metrics to enable human operators to view the performance of the application in the network, which enables issues with the performance to be identified and corrected.

With regard to claim 5, Sabella teaches wherein at least some of the set of routing behaviors relate to predictively caching dynamic data at the edge server prior to the dynamic data being requested (Sabella: Page 8, Figure 3.  User context can be cached for local processing.  Caching for future requests is considered to be predictive, as it is used to service a future request.  Further, lacking detail as to what constitutes “dynamic data,” any data that can be changed would be dynamic, where the user context, which requires synchronization, would clearly be dynamic.).

With regard to claim 6, Sabella fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have at least some of the set of routing behaviors relate to routing unmatched application routes directly to an alternate application server (More specifically, when presenting a routing table, providing a route for any unmatched entries, was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the behaviors route unmatched application routes to an alternate application server to ensure that such routes are provided with some destination (where such can be updated in the routing tables), thus providing a mechanism to update the routing tables as requests are made.

With regard to claim 7, Sabella fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to identifying one or more static assets within the application; based on the set of routing behaviors, serving one or more of the static assets from static storage and/or the one or more CDN edge servers during execution of the application (more specifically, the identification of assets in an application and the servicing of such assets (which would be through the edge server, as this is the connection point of the client) from some storage (e.g. a storage device (static) or a cloud storage) was well-known in the art.  It is noted that the instant claim does not require that the system has knowledge that the assets are static or any special treatment of static resources versus any other type of resource.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to identify assets and provide such via the edge server based on routing behaviors from static or cloud storage to allow such assets to be properly routed for use, such as display, at the client.

With regard to claim 8, Sabella teaches wherein the application is one of a web application or a native application (Sabella: page 14, Paragraph 5.  The platform can be used for web services.).

With regard to claims 9-20, the instant claims are similar to claims 1-8, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444